Order filed, July 18, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00429-CR
                                      14-12-00432-CR
                                    ____________

                       CHARLES ALLEN DONELLY, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 435th District court
                             Montgomery County, Texas
               Trial Court Cause No. 11-12-13328-CR & 11-12-13327-CR


                                        ORDER

         The reporter’s record in this case was due May 21, 2012, 2012. See Tex. R. App.
P. 35.1. On June 5, 2012, this court GRANTED the motion for extension of time to file
the reporter's reporter on or before June 20, 2012. The record has not been filed with
the court. Because the reporter’s record has not been filed timely, we issue the following
order.
       We order Heather Deiss, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.          No further extension will be
entertained absent exceptional circumstances.         The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Heather Deiss does not timely file the record as ordered, we will issue an
order directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                      PER CURIAM